the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                  P.3d 1164, 1166 (2005).
                              First, appellant argues that his trial counsel, Mr. Michael
                  Gowdey, was ineffective for allegedly stipulating in the proceedings on a
                  motion to suppress evidence that there was no proof that a DNA sample
                  taken by the Department of Parole and Probation (the Department) was at
                  the behest of the Las Vegas Metropolitan Police Department (Metro).
                  Appellant asserts that this affected his ability to litigate the issue later in
                  a motion to reconsider and on appeal and that this concession should not
                  have been made without further investigation.
                              Appellant fails to demonstrate that his trial counsel's
                  performance was deficient or that he was prejudiced. Trial counsel did not
                  stipulate to the fact that the Department was not acting on behalf of
                  Metro, but rather trial counsel conceded that he had no evidence that the
                  Department was acting on behalf of Metro when the DNA sample was
                  taken. This concession, which was not objectively unreasonable as
                  counsel did not have evidence of collusion between the Department and
                  Metro and did investigate this point in discovery, did not affect appellant's
                  ability to litigate the issue if evidence could be found at a later time. In
                  fact, attorneys who succeeded Mr. Gowdey in representing appellant did
                  litigate a motion to reconsider the denial of the motion to suppress with a
                  Metro report that they discovered with further investigation. This report,
                  which was not provided to this court for review but is described as having
                  been written in 1998, did not establish evidence of collusion in the taking
                  of the DNA sample in 2002. At the evidentiary hearing, appellant's
                  former trial counsel testified that they investigated but could not find any
                  evidence that the Department was working at the behest of Metro in

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    eo
                obtaining the DNA sample from appellant. Appellant also litigated the
                denial of his motion to suppress and the motion for reconsideration on
                direct appeal, and this court concluded that although the DNA sample
                taken by the Department was illegally obtained, the exclusionary rule did
                not apply because the DNA sample was taken in an improper search
                relating to another crime, there was no evidence that the probation officer
                knew the sample would become useful in identifying appellant for the
                crimes in the instant case, and it was reasonable to believe that the
                violation of appellant's rights was due to an unintentional mistake. Green
                v. State, Docket No. 50756 (Order of Affirmance, July 31, 2009).
                Appellant continues to fail to present satisfactory evidence demonstrating
                the underlying premise of his claim—that the Department acted at the
                behest of Metro in obtaining his DNA sample) Appellant further fails to
                demonstrate a reasonable probability of a different outcome had counsel
                conducted further investigation or had counsel not conceded to the lack of
                evidence at the hearing on the original motion to suppress evidence.
                Therefore, we conclude that the district court did not err in denying this
                claim. 2


                       lAn affidavit prepared by Detective Love, the first lead investigator,
                indicated that appellant was not a target in their investigation. Detective
                Courtney, the subsequent lead investigator, testified that appellant was
                not a suspect until 2004 when the positive result from the DNA sample
                was returned. Appellant's testimony to the contrary that he was a target
                was unpersuasive to the district court, and substantial evidence supports
                this conclusion.

                       2 To
                         the extent that appellant argues that his appellate counsel, Mr.
                Martin Hart, was ineffective for failing to provide authority for an
                argument that an evidentiary hearing should have been conducted on the
                motion to suppress and motion to reconsider, appellant fails to
                                                                  continued on next page...
SUPREME COURT
      OF
    NEVADA
                                                      3
M 1947A    e
                             Second, appellant argues that his trial counsel were ineffective
                 for failing to present any defense witnesses to support the defense theory
                 that he wanted to present—that Metro framed him. Appellant asserts
                 that he informed counsel of witnesses that would verify his account that
                 he had been harassed by the police for years before his arrest in this case.
                             Appellant fails to demonstrate that his trial counsel's
                 performance was deficient or that he was prejudiced. Trial counsel is
                 constitutionally deficient only when counsel fails to make objectively
                 reasonable choices, Bobby v. Van Hook, 558 U.S. 4, 9 (2009), and there is a
                 "strong presumption that counsel's conduct falls within the wide range of
                 reasonable professional assistance."        Strickland, 466 U.S. at 689.
                 Strategic decisions made after a thorough investigation of the facts and
                 law are virtually unchallengeable. Id. at 690. The three attorneys who
                 testified at the evidentiary hearing confirmed that appellant had informed
                 them of his belief that he was being framed for the crimes. The attorneys
                 further testified, however, that they had investigated his allegations and
                 could not find evidence to support the allegations at trial. Appellant fails
                 to demonstrate that it was objectively unreasonable for his trial attorneys,
                 Ms. Susan Burke and Mr Hart, to choose a strategy of attacking the
                 weaknesses in the State's case rather than presenting the "framed" theory
                 of defense favored by appellant. In light of the overwhelming evidence of
                 guilt, namely the DNA evidence, the partial palm print at one crime scene,
                 and the identification by two victims, appellant fails to demonstrate that
                 there was a reasonable probability of a different outcome at trial had trial

                 ...continued
                 demonstrate his appellate counsel was ineffective.      See Kirksey v. State,
                 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                 counsel presented his "framed" theory of defense. Therefore, we conclude
                 that the district court did not err in denying this claim.
                             Finally, appellant appears to argue that cumulative error
                 warrants relief. First, we note that appellant's attempt to incorporate by
                 reference the claims raised below without identification of the specific
                 claims, cogent argument or relevant legal authority, is improper, and we
                 decline to consider those claims raised only in the proceedings below.   See
                 Maresca v. State, 103 Nev. 669, 673 748 P.2d 3, 6 (1987). Because
                 appellant failed to demonstrate any error in the claims raised on appeal,
                 this claim is without merit. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                      Hardesty




                                                                                   J.




                 cc: Hon. Carolyn Ellsworth, District Judge
                      Justice Law Center
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e